277 So.2d 404 (1973)
In re Milton MITCHELL, Jr., alias,
v.
STATE.
Ex parte Milton Mitchell, Jr., alias Buck.
SC 282.
Supreme Court of Alabama.
May 3, 1973.
Delano J. Palughi and Peter J. Palughi, Mobile, for petitioner.
No brief for the State.
McCALL, Justice.
Petition for Milton Mitchell, Jr., alias Buck, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Mitchell, alias v. State, 50 Ala.App. 121, 277 So.2d 395.
Writ denied.
COLEMAN, BLOODWORTH, FAULKNER and JONES, JJ., concur.